Senior Judge LEWIS
(concurring):
Although I join in upholding the military judge’s sentence multiplicity determination, I do not believe we should venture very far beyond this point. While it is appropriate to observe that the result we reach is consistent with Jobes and differs from that reached in Pulliam, that hardly means that the Jobes result represents the “correct” disposition for all similar cases. We recently noted in United States v. Everstone, 26 M.J. 795, 796 (C.M.A.1988), that sentence multiplicity claims “must be examined in the context of the specific facts at hand.” Resulting determinations as to seemingly indistinguishable factual situations, whether they occur at the trial or appellate level, may well differ from case to case. In fact, when certain common factual scenarios begin to recur with increasing frequency, they will invariably beget differing results, by sheer volume of cases if for no other reason. The results reached are largely dependent upon whose judicial eye is doing the beholding at any given time, whether at the trial level in the first instance or at our level in the second instance.
I assume that when we allude to an overruling of Pulliam to the extent it is inconsistent with our holding today we are attempting to bring a sense of order and uniformity to the issue of sentence multiplicity as it relates to a particular type of criminal scheme. However, I would not want to lead Air Force practitioners to conclude that we are attempting to avoid different sentence multiplicity results in all cases that arise that involve wrongful takings of automatic teller cards to facilitate an unauthorized removal of funds from an account. If our holding is perceived in that manner, we may end up inviting more problems than we resolve.
I anticipate that the theft and unauthorized use of a teller card to extract funds from another’s account will become a recurring scenario, if that has not already occurred. There is something to be said, of course, for putting a recurring issue to rest and insuring uniformity. The problem with a definitive legal answer to a factually intensive issue is the inevitable need at some future date to fabricate an exception to avoid the anomalous or bizarre result occasioned when a military judge feels compelled to apply the answer in an otherwise inappropriate circumstance. A possible example may occur when an Air Force member passing by an automatic teller machine notes that a teller card with code access information attached thereto has been dropped by some unwary user. On sudden criminal impulse the member wrongfully appropriates the card, places it in the machine, and thereby extracts a certain amount of money from another’s account. Are the wrongful appropriation of the card and the theft of money, occurring virtually simultaneously, multiplicious for sentencing? I believe the answer most would give is that the two wrongful takings are multiplicious in this hypothetical situation. I hope our readers are not persuaded that our holding today is authority for the proposition that they should not be considered multiplicious for sentencing.
I would be content to recognize that Jobes sets forth an extremely useful discussion of how sentence multiplicity issues should be analyzed. It represents the most definitive source of authority on this subject we have produced in the Air Force to *585date. On the other hand, I do not believe we should attempt to declare a given sentence multiplicity result and expect it to be right for all seasons.